Title: 15th.
From: Adams, John Quincy
To: 


       This morning my brother Charles and Cousin Cranch, came from Cambridge to see us. I at length went, and got my sword and hat, which have been at Mrs. Kilby’s, ever since I arrived here first: Dined with Mr. Smith; I intended to go to Braintree in the afternoon, but was deterred, by an appearance of bad weather, but as it cleared up at about 5 o’clock, I rode, over the neck with my Cousin Betsey. When we got to Roxbury we turn’d back again. Spent some time with my uncle Cranch, and then return’d to Deacon Smith’s.
      